DETAILED ACTION
Applicants’ filing of May 9, 2022, in response to the action mailed February 9, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1, 3-4, 16, and 20 have been amended, and claim 21 has been added.  Claims 1, 3 – 7, 16, and 20-21 are pending.  
The elected invention is directed to the polypeptide of SEQ ID NO: 17, said polypeptide having the functional properties of being more effective at cleaving human IgG than IdeZ [SEQ ID NO:  4], as effective at cleaving human IgG as IdeS [SEQ ID NO:  2 with N-terminal methionine and C-terminal His tag], no more than 85% of the immunogenicity as IdeS, less immunogenic than IdeZ and IdeS/Z, at least 2.0 fold more effective than IdeZ at cleaving human IgG. It is noted that SEQ ID NO: 17 has 97% identity with SEQ ID NO: 4, is lacking amino acids 1 – 20, 30-31, and 37 and has substitutions at positions 36 and 38-39, 104, and 192 of SEQ ID NO:  4.  These modifications correspond to deletion of 1-54, 64-65, and 71 and substitutions at positions 70, 71-72, 138, and 226 of SEQ ID NO:  3.  
As stated below, the generic claim 1 is allowable.  Based thereon the species restriction of SEQ ID NO:  9 (claim 4) and SEQ ID NO:  19 (claim 21) is withdrawn and the claims are rejoined.
Effective Filing Date
The effective filing date granted for claims 1, 3, 5-7, 16, and 20-21 is February 12, 2015, the filing date of UK 1502 305.4, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing dates of February 12, 2015, the present application is being examined under the AIA , first to file provisions.

Allowable Subject Matter
Claims 1, 3 – 7, 16, and 20-21 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 3 – 7, 16, and 20-21 are limited to variants of SEQ ID NO:  4 having at least 90% identity, retaining the following amino acids of SEQ ID NO:  4:
 (b) a cysteine (C) at the position in said variant sequence which corresponds to position 102 of SEQ ID NO: 3; and
( c) at the positions in said variant sequence which correspond to positions 92, 272, 294 and 296 of SEQ ID NO: 3, a lysine (K), a histidine (H), an aspartic acid (D) and an aspartic acid (D), respectively; 
the variant further has 
( d) deleted the first twenty residues at the N terminus of SEO ID NO: 4 (the contiguous sequence DDYORNATEAYAKEVPHOIT)
wherein the variant has one or more of the modifications listed in claim 1 sections (1)-(3).

The elected invention is the variant set forth by SEQ ID NO:  17.  The utility of the variant set forth by SEQ ID NO:  17 (pCART2171), as more effective at cleaving human IgG1 than IdeZ (SEQ ID NO:  4), is credible based on the following.  
As per figure 3, IdeS (SEQ ID NO:  1&2; pCART 124) is more effective at cleaving IgG1 than IdeZ (SEQ ID NO:  4; pCART 144).  That is, SEQ ID NO:  1&2 > SEQ ID NO:  4.
As per Table 1-2, the variant set forth by SEQ ID NO:  17 (pCART217) is more effective at cleaving IgG1 than IdeS (SEQ ID NO:  1&2; pCART 124).  That is, SEQ ID NO:  17 > SEQ ID NO:  1&2.
Therefore, the order of potency is:
SEQ ID NO:  17 > SEQ ID NO:  1&2 > SEQ ID NO:  4/27.

The utility of the variant set forth by SEQ ID NO:  9 (pCART201)2, as more effective at cleaving human IgG1 than IdeZ (SEQ ID NO:  4/27; pCART144), is credible based on the following.
As per figure 3, IdeS (SEQ ID NO:  1&2; pCART 124) is more effective at cleaving IgG1 than IdeZ (SEQ ID NO:  4; pCART 144).  That is, SEQ ID NO:  1&2 > SEQ ID NO:  4.
As per Fig 1, the variant set forth by SEQ ID NO:  9 (pCART201) is more effective at cleaving IgG1 than IdeS (SEQ ID NO:  1&2; pCART 124).  That is, SEQ ID NO:  9 > SEQ ID NO:  1&2.
Therefore, the order of potency is:
SEQ ID NO:  9> SEQ ID NO:  1&2 > SEQ ID NO:  4/27.

The utility of the variant set forth by SEQ ID NO:  19 (pCART2263), as more effective at cleaving human IgG1 than IdeZ (SEQ ID NO:  4/27; pCART144), is credible based on the following assertion in the specification (p62 ¶1). 
‘Potency ELISA 
…pCART226 [SID19] shows a somewhat lower potency than IdeS (pCART124) [SID1&2] with a fold difference in EC50 of 0.6 (table 1). For cleavage of IgG2 (figure 13) all of the tested polypeptides show a lower potency compared to original IdeS (pCART124), with higher EC50 values (table 1) and a fold difference below 1, in cleavage of the second IgG heavy chain. However, all of the tested polypeptides are more potent than pCART144 (SEQ ID NO: 27[/SID4]4) (data not shown) which is the sequence the IgG cysteine protease polypeptides of the invention are derived from.’

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 SEQ ID NO:  17 is pCART217 (Table C1).
        2 SEQ ID NO:  9 is pCART201 (Table C1).
        3 SEQ ID NO:  19 is pCART266 (Table C1).
        4 The specification states the following (p8). ‘ SEQ ID NO: 27 is the sequence of an IdeZ polypeptide used herein as a control. Comprises the sequence of SEQ ID NO: 4 with an additional N terminal methionine and a histidine tag (internal reference pCART144).’